DETAILED ACTION
	Claims 1, 2, and 4-10 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.
Allowable Subject Matter
Claims 1, 2, and 4-10 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a process for producing a silicon carbon composite powder comprising feeding a gas stream A comprising silicon and a gas stream B comprising a carbon compound into a hot wall reactor.  The claim further recites that the B stream is fed into the reactor after the A stream.
Prior art Hong et al. teaches a process for producing a silicon carbon composite powder comprising feeding a gas stream A comprising silicon and a gas stream B comprising a carbon compound into a hot wall reactor.  Hong does not teach that that the B stream is fed into the reactor after the A stream.
Claim 8 recites a silicon carbon composite having a volume fraction and comprising silicon particles having an average diameter of 300 nm or less, wherein a surface of the particles is at least partly encapsulated with an amorphous carbon layer having an average layer thickness of 200 nm or less.  Claim 8 further recites that the composite is a part of a lithium battery anode.
Prior art Hong teaches a silicon carbon composite having a volume fraction and comprising silicon particles having an average diameter of 300 nm or less, wherein a surface of the particles is at least partly encapsulated with an amorphous carbon layer having an average layer thickness of 200 nm or less.  Hong does not teach that the composite is a part of a lithium battery anode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873.  The examiner can normally be reached on Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB B MARKS/Primary Examiner, Art Unit 1729